The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1994. The statement which you have submitted is as follows:
     Shall a law be enacted to declare it the public policy of this state to recognize the marriage only between one man and one woman and further provide that what purports to be a marriage between persons of the same sex shall not be considered a valid marriage, nor shall such unions be entitled to the benefits of marriage and any marriage entered into by persons of the same sex where the marriage license is issued by another state shall be invalid in this state?
See our Opinion Letter No. 200-96.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General